Per Curiam,
The main question in this case is whether, according to the true intent and meaning of the revenue act of 1889, the defendant company is a corporation “organized exclusively for manufacturing purposes,” etc.
The facts found by the learned judge before whom the case was tried without a jury are stated in five paragraphs, the third of which is as follows:
“ 3. During the year, the defendant was exclusively engaged in making and selling iron and steel bridges, building roofs, viaducts, turntables and other articles and machinery composed wholly or in part of wood, iron, steel or other suitable material. The process is as follows: It buys from others, in a rough and unfinished form, all the necessary lumber, iron, steel and other metals; finishes, shapes, frames, designs, and makes suitable for use the material at its own shops in the city of Pittsburgh ; sells the finished material for such use as may be intended or appropriate ; and often frames, puts together and erects the said material into bridges, roofs, and other structures or machinery.”
This finding is the subject of complaint in the first specification of error; but an examination of the record shows that it was warranted by the evidence and is substantially accurate. The correctness of the other findings is not challenged, and must therefore be accepted as correct. In view of the facts thus established, we think there was no error in drawing the legal conclusions specified in the second, third and fourth assignments of error.
Neither of the questions presented by the record require special consideration. Everything that is necessary to be said *507in relation to them will be found in the opinion of the learned trial judge. For reasons there given, we think there is no error in the judgment, and we therefore affirm it on his opinion.
Judgment affirmed.
See also the next ease.